Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turner et al. (US 20160362973; published via PCT on 8/8/16) in view of LeBlanc et al. (US 20160222777).
CLAIM 9:  Turner discloses a coiled tubing deployment system (100).  The system comprises a reel (108) positioned on a surface reference location and coiled tubing strand (106) wound on the reel.  A guide arch (114) is positioned on the surface reference location to receive the coiled tubing from the reel and to direct the coiled tubing strand into a deployed location.  At least one weight detector (137) is positioned between the guide arch and the surface reference location (paragraph 0028).  The at least one weight detector is operable to measure one or more characteristic values indicative of a surface weight of the coiled tubing strand and operable to generate one or more weight measurement signals (paragraph 0028).  A data acquisition system (130) is communicably coupled to the at least one weight detector to receive and process the one or more weight measurement signals (paragraph 0028) and generate an output signal indicative of real-time bending fatigue of the coiled tube strand (paragraph 0042).
Turner fails to disclose determining an elastic strain imparted to the coiled tubing strand, or that the data acquisition system’s output signal indicative of real-time bending fatigue of the coiled tubing strand is based on the elastic strain determined from the one or more weight measurement signals.
LeBlanc discloses a system for monitoring a string within a wellbore.
LeBlanc discloses calculating an elastic strain (see Equations 1-23) of coiled tubing (see paragraph 0024 extending use to coiled tubing) in part by monitoring the pressure of the wellbore components (via sensors).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Turner to calculate the elastic strain as in LeBlanc as described in the claims as LaBlanc teaches the elastic strain must be considered as part of the total strain for proper positioning of elements in a wellbore (see paragraph 0032) and both systems use similar data taken via similar sensors (weight and pressure sensors both serving to report accurate downhole data).
CLAIM 10:  The at least one weight detector comprises a plurality of weight detectors disposed at distinct fixed locations with respect to the surface reference location (see paragraph 0028 discussing various locations of sensors; see paragraph 0048 saying embodiments can be combined).
CLAIM 11:  An injector (124 is coupled between the guide arch and surface reference location, wherein the plurality of weight detectors are disposed in array beneath the injector (see paragraph 0028).
CLAIM 12:  A bend sensor (138) is operable to measure a strain in the coiled tubing strand and to generate a bend sensor signal indicative of the elastic strain imparted to the coiled tubing strand.
CLAIM 13:  The data acquisition system would be operable to determine a real-time bending fatigue of the coiled tubing strand based on both a plastic strain calculated at least in part based on the geometries of the reel and guide arch and the elastic strain determined by the data acquisition system based on at least one of the at least one weight measurement signal and the strain measured by the at least one bend sensor as a matter of routine experimentation to one of ordinary skill in the art as the combination already teaches to calculate the strain and the sensors already supply all the required data to calculate both the plastic and elastic strains.
CLAIM 14:  The surface reference location comprises the deck of an offshore vessel (102) and wherein the deployed location comprises a body of water on to which the offshore vessel is deployed (paragraph 0011).  The system further comprises a wellhead disposed within the body of water 
CLAIMS 1-6:  These methods are inherent to the above structures.
CLAIM 7:  The heave and movement of the offshore vessel are detected with the at least weight detector (see paragraph 0031, 0045-46 discussing using the sensors to monitor heave).
CLAIM 8:  Turner teaches estimate the remaining operational life of the coiled tubing and remove it from operation below a threshold (see paragraphs 0009-10).
CLAIMS 15-20:  These method are inherent to the above structures and the life estimation discussed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references teach the art of monitoring fatigue in coiled tubing. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F LAMBE whose telephone number is (571)270-1932.  The examiner can normally be reached on M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/PATRICK F LAMBE/Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679